Per Curiam:
We decline to hear this appeal for the reason that if the defendant is legally dead and the action has abated, the action was properly stricken from the calendar; if not, the plaintiff should have moved to vacate the order upon notice to the defendant or its legal successor, as the order was' made ex parte, without notice or hearing to defendant. The notice of appeal is directed to the attorneys for the defendant, but they have no *978authority to accept seervice thereof or appear for the defendant if legally dead, nor does it give this court jurisdiction to hear the appeal. All concur. Appeal dismissed, without costs.